Citation Nr: 1042065	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
punctured lung (other than blunt trauma to the left chest with 
residuals of healed left rib fractures and left 8th rib 
deformity).

2.  Entitlement to an initial compensable disability rating for 
migraine headaches.

3.  Entitlement to an initial compensable disability rating for 
blunt trauma to the left chest with residuals of healed left rib 
fractures and left 8th rib deformity.

4.  Entitlement to a compensable disability rating under 
38 C.F.R. § 3.324 based on multiple noncompensable service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1984. 

This matter previously came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the RO 
in Detroit, Michigan, which denied service connection for 
residuals of a punctured lung and residuals of a closed head 
injury.  The Board remanded this case in December 2008.  
Thereafter, a June 2009 rating decision granted service 
connection for migraine headaches and blunt trauma to the left 
chest with healed left rib fractures and left 8th rib deformity, 
assigning noncompensable ratings for both conditions, and denied 
entitlement to a 10 percent rating for multiple noncompensable 
service-connected disabilities.  

Subsequently, in an August 2009 decision, the Board denied 
entitlement to service connection for residuals of a punctured 
lung (other than blunt trauma to the left chest with residuals of 
healed left rib fractures and left 8th rib deformity).  The 
Veteran then appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a September 2010 Order, the 
Court endorsed a September 2010 joint motion for remand, vacated 
the August 2009 Board decision, and remanded the matter for 
compliance with the instructions in the joint motion.  

The Veteran testified at an October 2007 videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder.  

During the pendency of the appeal, a temporary file was created 
and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board must remand this issue of service connection for 
residuals of a punctured lung (other than blunt trauma to the 
left chest with residuals of healed left rib fractures and left 
8th rib deformity) for a new examination.

The Veteran contends that he has residuals of a punctured lung as 
a result of a motorcycle accident in service.  Specifically, he 
asserts that he suffered injuries consisting of a punctured lung, 
crushed ribs and internal bleeding as a result of the accident.  
The Veteran's service treatment records reflect treatment for a 
stab wound in the left lateral chest.  His March 1984 separation 
examination report indicates that he had a two-inch scar on the 
left side of his chest/abdomen.  Additionally, private treatment 
records from N. Lauder, M.D. dated in January 2007 indicate that 
the Veteran reported having been previously involved in a 
motorcycle accident.  At his January 2009 VA examination, the 
Veteran stated that that he had been in the hospital for 
approximately two months after the accident recovering from his 
injuries.  As discussed in the August 2009 decision, the Board 
has conceded that the Veteran did indeed suffer injuries to the 
chest as a result of a motorcycle accident in service.  

With respect to his current condition, the treatment records from 
Dr. Lauder show that the Veteran complained of shortness of 
breath at an annual health examination in March 2005.  
Specifically, the Veteran reported having shortness of breath 
with minimal exertion, especially when stooping down, over the 
last couple of months.  He denied chest pain, nocturnal dyspnea 
and orthopnea.  He also denied a history of asthma, COPD and 
neoplasm, and reported a past history of smoking, obesity and 
sinus problems.  Following the examination, the Veteran was 
assessed as having allergic rhinitis.  

At his January 2009 VA examination, the Veteran reported that he 
had experienced shortness of breath with exertion ever since his 
motorcycle accident in service.  It was noted that he had been 
given an inhaler in the past and that he was not presently on any 
medications.  A history of smoking two packs a day for 23 years 
was reported.  The examiner reviewed the results of an August 
2007 pulmonary test and noted that there was no evidence of 
obstructive ventilatory defect.  The Veteran was administered a 
new pulmonary function test (PFT).  It was noted that the 
findings should be interpreted with caution because of poor 
quality.  When compared with the August 2007 PFT, it was observed 
that there was significant decrease in FVC from 3.11L to 2.38L 
and FEV1 from 2.50 to 1.79 (710ml/18%), and no significant change 
in DLCO.  Following a physical examination and diagnostic tests, 
the Veteran was diagnosed with blunt trauma to the left chest 
with rib fracture requiring chest tube placement for pneumothorax 
during military service, along with residuals of healed left rib 
fractures and left 8th rib deformity.  It was noted that no 
pulmonary residuals were revealed during this examination.  The 
examiner gave the opinion that the Veteran's subjective symptoms 
of shortness of breath with exercise was not likely related to 
his motorcycle accident injuries in service, to include a 
punctured lung.  

In this instance, the January 2009 examination report did not 
provide a rationale as to why the Veteran's subjective symptoms 
of shortness of breath was not related to his in-service injury.  
To this end, a new examination is warranted to obtain further 
opinion as to the current nature and etiology of the Veteran's 
complaints of shortness of breath.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion 
is derived from a factually accurate, fully articulated, and 
soundly reasoned opinion).  

As to the remaining issues, it is noted that the June 2009 rating 
decision granted service connection for migraine headaches, 
assigning a noncompensable rating, and granted service connection 
for blunt trauma to the left chest with healed left rib fractures 
and left 8th rib deformity, also assigning a noncompensable 
rating.  In addition, the rating decision denied entitlement to a 
10 percent rating for multiple noncompensable service-connected 
disabilities.  The record reflects that the Veteran's 
representative subsequently submitted a timely September 2009 
notice of disagreement with respect to the noncompensable 
evaluations assigned.  The Board observes that a statement of the 
case (SOC) addressing the pertinent issues has not yet been 
issued by the agency of original jurisdiction (AOJ).

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the case 
in such a circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 
Vet. App. 124 (1996).  The purpose of this remand is to give the 
AOJ an opportunity to cure this defect.  Thereafter, the AOJ 
should return the claims file to the Board only if the Veteran 
perfects his appeal in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC addressing 
the issues of entitlement to: (1) an 
initial compensable rating for migraine 
headaches; (2) an initial compensable 
rating for blunt trauma to the left chest 
with healed left rib fractures and left 8th 
rib deformity; and (3) a compensable rating 
under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected 
disabilities.  The Veteran should be given 
an opportunity to perfect an appeal by 
submitting a timely substantive appeal.  
The AOJ should advise the Veteran that the 
claims file will not be returned to the 
Board for appellate consideration of these 
issues following the issuance of the SOC 
unless he perfects his appeal.

2.  The AOJ should then schedule the 
Veteran for a VA examination to assess the 
current nature and etiology of his lung 
condition, and to determine whether he has 
any residuals of a punctured lung, to 
include shortness of breath.  The entire 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must note in the examination 
report that the file was reviewed in 
conjunction with the examination.  The 
examiner should render an opinion as to 
whether the Veteran's current lung 
condition and/or shortness of breath, is at 
least as likely as not (i.e., to at least a 
50:50 degree of probability) a result of 
his motorcycle accident injuries in service 
to include a punctured lung, or whether 
such a relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to form 
an opinion without resorting to 
speculation, the examiner should so state 
and provide the reasons why an opinion 
would require speculation.

3.  Thereafter, the AOJ should readjudicate 
the claim for service connection for 
residuals of a punctured lung (other than 
blunt trauma to the left chest with 
residuals of healed left rib fractures and 
left 8th rib deformity).  All new evidence 
received since the issuance of the June 
2009 SSOC should be reviewed.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


